Citation Nr: 0319480	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  99-18 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from July 1979 to December 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

Under 38 C.F.R. § 19.9(a)(2) (2002), the Board was authorized 
to obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  In the present appeal, 
pursuant to the authority of 38 C.F.R. § 19.9(a)(2), the 
veteran was afforded additional VA examinations and a medical 
opinion was obtained in accordance with Board Development 
Memos of February and October 2002, and June 2003.  

The United States Court of Appeals for the Federal Circuit 
has recently held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) are invalid because, in combination with 
38 C.F.R. § 20.1304 (2002), they allow the Board to consider 
additional evidence without having remanded the matter to the 
RO for initial consideration of the evidence developed by the 
Board and without having obtained a waiver from the claimant 
of such RO consideration.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should undertake any 
additional development it determines to 
be warranted in this case.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim seeking 
service connection for a back disability 
based on all evidence received since its 
most recent consideration of this claim.  
If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.  

The appellant need take no further action unless he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matter while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




